Citation Nr: 0304428	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes (P/T).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This appeal arises from a September 1999 rating action that 
denied a P/T.  A Notice of Disagreement was received in April 
2000, and a Statement of the Case (SOC) was issued in May 
2000.  A Substantive Appeal, wherein the veteran requested a 
hearing before the Board of Veterans Appeals (Board) in 
Washington, D.C., was received subsequently in May 2000.  In 
March 2001, the Board notified the veteran of a Board hearing 
that had been scheduled for him in Washington, D.C. for a 
date in June.  The veteran failed to report for the hearing.


REMAND

In July 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  However, appellate review discloses that all 
development requested by the Board in the July 2001 remand 
has not been accomplished.  Hence, another remand is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand).  

Initially, the Board requested that the RO to obtain and 
associate with the claims file all outstanding medical 
records, to specifically include those from any VA 
facilities.  In this case, the record reflects that the 
veteran has received treatment at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia.  Although the record 
indicates that the RO attempted to obtain VAMC/Martinsburg 
records in August 2001, neither additional medical records 
nor a response from the VAMC was received.  As noted in the 
prior remand, however, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  For that reason, and in view of 
recent changes in the law concerning VA's duty to assist as 
it pertains to records from Federal sources, the RO is 
required to continue to make attempts to obtain these VA 
medical records, unless the VAMC responds that no such 
records are available.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In the prior remand, the Board also requested that the RO 
arrange for the veteran to undergo examination to obtain 
information as to severity of each of his disabilities.  
Evidence received from the VAMC reflects that the veteran was 
scheduled for various examinations, but did not report.  
However, the record also reflects that there is a discrepancy 
regarding the veteran's address, as pointed out by the 
veteran's representative in February 2003 written argument.  
The record does not clearly reflect whether the veteran still 
resides at the VAMC/Martinsburg domiciliary, or on Pall Mall 
Road in Baltimore, Maryland, or at yet another address.  

Under these circumstances, the Board finds that the RO should 
work with the veteran's representative to attempt to 
ascertain the veteran's current address of record, so that he 
may be properly notified to report for VA examinations to be 
scheduled in connection with his claim, for the purpose of 
obtaining an assessment of the degree of severity of each of 
his claimed disabilities.  This information is vitally 
important to assigning a rating for each disability (as 
addressed in the following paragraph) and adjudicating the 
P/T claim in light of the govern legal authority.  Hence, the 
veteran and his representative are hereby advised that 
failure to report for any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655(b) (2002)  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, and the death of an immediate family member.  Id.  
If the veteran fails to report for any scheduled examination, 
the RO must obtain and associate with the record any notice 
to report for examination sent to the veteran and his 
representative.

Finally, the Board points out that the prior remand directed 
that, after associating the medical records and examinations 
reports received with the record, the RO to readjudicate the 
claim for a P/T in a rating action that listed all the 
veteran's disabilities and assigned a percentage disability 
rating to each disability.  The record reflects that  the 
veteran's multiple disabilities include peripheral neuropathy 
of the lower extremities, substance abuse, hypertension, 
memory loss, depression, a respiratory disorder, 
pancreatitis, liver damage, endocarditis, septic 
thrombophlebitis, and hepatitis.  By rating action of 
September 1999, the RO evaluated peripheral neuropathy of the 
right lower extremity due to alcoholism as 10 percent 
disabling, peripheral neuropathy of the left lower extremity 
due to alcoholism as 10 percent disabling, and substance 
abuse as 0 percent disabling.  The April 2000 SOC noted that 
the RO also evaluated hypertension as 10 percent disabling; 
the veteran's combined disability rating was 30 percent.  
However, the RO returned the claims file to the Board in 
February 2003 without assigning a percentage disability 
rating to each of the veteran's disabilities (to specifically 
include all those identified above), and readjudicating the 
claim.  As noted in the prior remand, these actions are vital 
to proper consideration of the P/T claim.  Then, after 
considering the claim under all applicable criteria, to 
include the provisions of 38 C.F.R. § 3.321(b)(1) (2002), the 
RO must issue an Supplemental SOC (SSOC) explaining the 
reasons and bases for its determinations.  

For all the foregoing reasons, another remand of this matter 
is necessary, even though it will, regrettably, further delay 
a decision on the issue on appeal. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The RO should RO should contact the 
Martinsburg VAMC and request copies of 
all previously unobtained treatment 
records.  The RO must continue to 
request these records until receiving 
either the records, or clear 
information from the VAMC that such 
records do not exist.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified

2.	After ascertaining the veteran's 
correct current address of record (or, 
if unclear, mailing notice to the 
veteran at his last address of record 
on file with the VA, with a copy to 
his representative), the RO should 
schedule the veteran for any and all 
necessary VA examinations to ascertain 
the nature and degree of severity of 
all of his disabilities.  The entire 
claims file, to include a complete 
copy of this REMAND, must be made 
available to and reviewed by each 
examiner prior to the requested 
examination(s).  All indicated tests, 
as well as any necessary specialist 
examinations, must be conducted and 
the results reported in detail in a 
typewritten report.  It is imperative 
that each examiner provide a medical 
opinion concerning the effect of the 
veteran's disabilities, individually 
and collectively, on his ability to 
work.  The complete rationale 
underlying all opinions expressed must 
be provided, citing, where necessary, 
to specific evidence in the record.

3.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the record 
any notice(s) of the examination(s) 
sent to the veteran.

4.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

5.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), has been completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (codified 
as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)) are 
fully complied with and satisfied.

6.	The RO should then readjudicate the 
veteran's claim.  The provisions of 
38 C.F.R. § 3.655 should be 
considered, as appropriate.  A rating 
action should be prepared which lists 
all of the veteran's disabilities and 
assigns percentage disability ratings 
to each.  The ratings assigned for the 
disabilities that can be considered 
for pension purposes should be 
combined under the combined rating 
tables of the Rating Schedule.  See 38 
C.F.R. § 4.25 (2002).  Then, the RO 
should readjudicate the claim in light 
of both the "objective" and 
"subjective" criteria of 38 U.S.C.A. 
§§ 1502, 1521 (West 2002) and 
38 C.F.R. §§ 3.340, 3.342, 4.1, 4.15, 
4.16, 4.17 (2002).  See also Talley v. 
Derwinski, 2 Vet. App. 282, 287-88 
(1992; Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992); Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).  
Consideration should also specifically 
include discussion of the provisions 
of 38 C.F.R. § 3.321(b)(2) (setting 
forth the criteria and procedures for 
award of a P/T on an extra-schedular 
basis).  The RO must provide adequate 
reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

7.	If the benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished an appropriate SSOC to 
include identification of the 
additional evidence considered in the 
case, citation to all diagnostic codes 
used to evaluate each of the veteran's 
disabilities, as well as a recitation 
of the laws and regulations used to 
apply the various standards of pension 
eligibility.  The veteran and his 
representative should also be afforded 
the appropriate opportunity to submit 
additional evidence and/or argument in 
response to the SSOC before the case 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


